DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 December 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 9, 18-19, 23-25, 30-31, 38-39, 42-44, 50-57, 61-66, and 70-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1:
This claim recites “wherein the first data of the visualized content comprises a corresponding sending time.”
	This does not appear to be described in the specification. In their arguments (see page 17), applicant points to paragraph 83 of the application, quoting it as including “the visualized content sent to the user comprising the corresponding sending time.”
	However, paragraph 83 of the application reads:
“In the method of this embodiment, the information associated with the user gesture refers to any information capable of representing a state and/or viewing intention of the user when the user is viewing the immersive virtual reality display, and the information comprises but is not limited to a user facing direction, a user head rotation speed, a user head horizontal angle and a user head tilt angle.”
Applicant appears to be referring to paragraph 83 of co-pending application 15/196,011, which does contain the language applicant quotes. But this application does not include it.
Instead, the closest the instant application contains is that it may send a “sending time priority” as part of the visualized content. But a sending time priority is not the same as the sending time itself. This does not appear to be disclosed anywhere in the specification.
Regarding claims 7, 9, 18-19, 23-25, 30-31, 38-39, 42-44, 50-57, 61-66, and 70-81:
They are dependent on claim 1 or contain similar language.
Claims 1, 7, 9, 18-19, 23-25, 30-31, 38-39, 42-44, 50-57, 61-66, and 70-81 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding these claims:
As just discussed, “wherein the first data of the visualized content comprises a corresponding sending time” is not disclosed in the specification at all. Therefore it can hardly be said to be described in it.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 9, 18-19, 23-25, 30-31, 38-39, 42-44, 50-57, 61-66, and 70-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
As just discussed, “wherein the first data of the visualized content comprises a corresponding sending time” is not disclosed in the specification at all. Therefore the claim does not appear to be claiming the subject matter the inventor regards as the invention.
Furthermore, this lack of disclosure makes it difficult to tell what exactly applicant means by this claim language and how it should be compared to the prior art.
Regarding claims 7, 9, 18-19, 23-25, 30-31, 38-39, 42-44, 50-57, 61-66, and 70-81:
They are dependent on claim 1 or contain similar language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 9, 18, 23-25, 30-31, 38-39, 42-44, 50-55, 57, 61, 63-64, 66, 70, 72, 73, 75, 76, and 78-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 2015/0346832) in view of Strom et al. (US 2016/0219268; note this was published in English and designated the US), and further in view of Shimizu et al. (US 6,271,875). 
Regarding claim 1:
Cole discloses:
A method, implemented on a capture device in communication with a user device, comprising: 
acquiring, by the capture device comprising a processor, information associated with a user gesture (paragraph 92: the head position) according to a network transmission capacity (paragraph 91),
wherein the acquiring the information is triggered when the user gesture changes (e.g., paragraph 102: “may be sent…in response to detecting a change in head position”);
wherein the acquiring the information comprises receiving, from at least one sensor associated with the user, the user gesture determined according to sensor data sensed by each sensor (paragraph 92); and
determining a sending strategy of visualized content associated with a target scene at least according to the information associated with the user gesture, wherein the sending strategy comprises: 
determining, by the capture device, a direction corresponding to the user gesture at least according to the information associated with the user gesture (paragraph 98: “the portion which his /or her head is indicated to be facing, will be supplied at the full video streaming rate.”);
capturing, according to the direction, first data of the visualized content in the direction (paragraph 79, where it is captured “according to the direction” because it is partitioned as per paragraphs 80-81),
acquiring second data of the visualized content in at least one other direction (paragraphs 79-81), and
sending, to the presentation device, the first data of the visualized content in the direction corresponding to the user gesture with a higher timing priority than a timing priority of the second data of visualized content in the at least one other direction (follows paragraphs 95-96 and 98: the facing direction is supplied at the full streaming frame rate, but other directions may only be updated at the global refresh rate which is lower priority), comprising:
sending the first data of the visualized content in the direction corresponding to the user gesture earlier than the second data (paragraphs 95-96 and 98 – again, the refresh periods are different for different directions, and as discussed earlier “the user gesture” is the direction the user’s head is facing), wherein the first data of the visualized content comprises a corresponding sending time (Fig. 14A: step 1429; paragraphs 170-173).
Cole does not disclose:
(A) “wherein the acquiring the information associated with the user gesture of the user is executing periodically with frequency increasing as a transmission bandwidth increases,” and
(B) “the information associated with the user gesture comprises information associated with a user head rotation speed”
Regarding (A):
Although Cole does not disclose that the information is “acquired” with increased frequency, Cole does disclose increasing the frame rate with the bandwidth (e.g., paragraph 91).
Strom discloses:
wherein the information associated with the user gesture is acquired at a rate related to the frame rate (paragraph 96).
Therefore in the combination it would have been obvious to one of ordinary skill in the art at the time of the invention to include in Cole wherein wherein the acquiring the information associated with the user gesture of the user is executing periodically with frequency increasing as a transmission bandwidth increases.
The rationale is as follows:
Cole and Strom are directed to the same field of art.
Cole does not discuss the rate for acquiring the view angles, but Strom discloses it should be related to the frame rate. Cole does disclose that the frame rate should increase with increasing bandwidth. Therefore in the combination the claim is obvious. One of ordinary skill in the art could have included this with predictable results.
Regarding (B): 
Cole is very close to this in that in Cole information associated with the user gesture comprises information associated with a user head rotation – e.g., paragraphs 157, 209, 211, etc. – but here Cole only explicitly discusses the direction of rotation, not the speed.
Shimizu discloses:
wherein information associated with the user gesture comprises information associated with a user head rotation speed (column 10, lines 49-54, where the rotation speed is more clearly discussed in, e.g., column 23, lines 40-65).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Cole in view of Strom the elements taught by Shimizu.
The rationale is as follows:
Cole, Strom, and Shimizu are directed to the same field of art.
Shimizu is directed to a very similar problem: rendering images as the user turns. Shimizu teaches that the user’s turn speed (“spanning speed”) but be taken into account in this situation or “the observer will have an unnatural feeling” (column 23, lines 58-59). One of ordinary skill in the art could have incorporated this into Cole with predictable results.
Regarding claim 7:
Cole, etc., discloses:
wherein the acquiring the information associated with the user gesture comprises: receiving the information from at least one sensor associated with the user (Cole paragraph 92). 
Regarding claim 9:
Cole, etc., discloses:
wherein the information associated with the user gesture further comprises information associated with at least one of a user facing direction, a user head horizontal angle or a user head tilt angle (Cole paragraph 92). 
Regarding claims 18, 23, and 24:
These claims are very similar to claims 1-9. All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claims 25, 30, 31, 38, 39, and 42:
These are claims to the apparatus that perform the method of the earlier claims. All elements positively recited have already been identified in the process of rejecting the earlier claims. No further elaboration is necessary.
Regarding claim 43:
Most elements of this claim have already been identified with respect to earlier rejections. Cole discloses a video camera comprising a plurality of cameras (e.g., Figs. 9-10). All other elements of this claim have already been identified in the process of rejecting the earlier claims. No further elaboration is necessary.
Regarding claims 44 and 50-54:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 55:
Cole in view of Shimizu discloses:
wherein the system comprises a head mounted display (Cole paragraph 73).
Regarding claim 57:
Cole in view of Shimizu discloses:
wherein the system comprises a virtual reality device (Cole paragraph 229: “(virtual reality) headset”).
Regarding claims 61, 63, 64, 66, 70, 72, 73, 75, 76, and 78-81:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claims 56, 62, 65, 71, 74, and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole in view Strom, and further in view of Shimizu, and further in view of Chu et al. (US 2016/0370970).
Regarding claim 56:
Cole, etc., discloses a method as discussed above.
Cole, etc., does not disclose:
“wherein the system comprises glasses”
	But Cole does disclose that it is a head mounted display (e.g., paragraph 73).
	Chu discloses:
	a head mounted display can take the form of glasses (paragraph 21).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to include in Cole in view of Shimizu wherein the system comprises glasses, as taught by Chu.
	The rationale is as follows:
	Cole, Strom, Shimizu and Chu are directed to the same field of art.
	Cole discloses it is a head mounted display without really providing any details. Chu tells us that a head mounted display might be in the form of glasses. One of ordinary skill in the art could have included this with predictable results.
	Regarding claims 62, 65, 71, 74, and 77:
	All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Response to Arguments
Applicant's arguments filed 03 December 2020 have been fully considered but they are not persuasive.
Applicant argues (really starting on page 17) that the new language of the claims is not disclosed by Cole, Strom, and Shimizu.
First applicant argues the prior art does not disclose “acquisition of the gesture information comprises receiving, from at least one sensor associated with the user, the user gesture determined according to sensor data sensed by each sensor.” But this appears to be exactly what Cole discloses. For example, in paragraph 92 Cole discloses reporting the head position and over time changes in the head position. What is this if not reporting the user gesture?
Next (starting at the bottom of page 17) applicant argues the prior art also doesn’t disclose “the visualized content sent comprises a corresponding sending time.”
Well, first, as per the 35 USC 112 rejections above, applicant’s specification doesn’t appear to disclose this. In their arguments showing support applicant refers to language that is present in applicant’s co-pending application but not this one.
Because of this it is a little difficult to tell exactly what applicant means by this language. But to the best it can be understood on its face it is disclosed by Cole. Cole send visualized content that includes “bandwidth and/or data rate allocation control information” (Fig. 14A: step 1429).
This is described in, e.g., paragraphs 170-173, where in context with the other steps it can be understood that it indicates the sending time. The bandwidth and/or data rate allocation control information indicates the percentage of bandwidth allocated to each data stream and therefore the speed at which each image direction (e.g., paragraph 177) can be sent and the times at which each direction is updated (e.g., paragraph 189).
Therefore applicant’s arguments are not persuasive.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694